Name: Commission Regulation (EC) No 2727/95 of 27 November 1995 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora
 Type: Regulation
 Subject Matter: environmental policy;  natural environment;  international trade;  forestry;  international affairs
 Date Published: nan

 28 . 11 . 95 EN Official Journal of the European Communities No L 284/3 COMMISSION REGULATION (EC) No 2727/95 of 27 November 1995 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1 In Appendix III to Annex A to Regulation (EEC) No 3626/82 the following is inserted : 'FLORA MELIACEAE Swietenia macrophylla + 218 #5 Costa Rica Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora ('), as last amended by Commission Regulation (EC) No 558/95 (2), and in particular Article 4 thereof, Whereas an amendment has been made to Appendix III to the Convention ; whereas Appendix III to Annex A to Regulation (EEC) No 3626/82 should therefore be amended to incorporate this amendment accepted by the Member States Parties to the present Convention ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora, + 218 means the populations of the species in the Americas #5 means that saw-logs, sawn wood and veneers only are subject to the provisions of the Convention .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1995 . For the Commission Ritt BJERREGAARD Member of the Commission (') OJ No L 384, 31 . 12. 1982, p . 1 . 2 OJ No L 57, 15 . 3 . 1995, p . 1 .